
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1528
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Honda (for
			 himself, Ms. Zoe Lofgren of
			 California, and Ms. Eshoo)
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Honoring the life and accomplishments of
		  Paul Leo Locatelli, S.J., and for other purposes.
	
	
		Whereas Paul Locatelli, S.J. was born in Boulder Creek,
			 California, in 1938 to Italian immigrant parents, Marie and Vincent
			 Locatelli;
		Whereas Father Locatelli was the first in his family to
			 attend college, matriculating at Santa Clara University, where he went on to
			 serve for over 35 years as a professor and its longest serving
			 president;
		Whereas in 2008, Father Locatelli became Secretary of
			 Higher Education for the Society of Jesus at the Vatican, and in 2009 was named
			 Chancellor of Santa Clara University;
		Whereas as president of Santa Clara University, Father
			 Locatelli created a mission of leading one’s life by the three
			 C’s, competence, conscience, and compassion, encouraging
			 students to learn through a diversity of perspectives;
		Whereas throughout his tenure at Santa Clara University,
			 Father Locatelli worked to overcome prejudice and ignorance on campus by
			 unifying a community of individuals willing to learn from each other’s
			 differences;
		Whereas Father Locatelli provided many Silicon Valley
			 families with spiritual guidance;
		Whereas Father Locatelli engaged the local
			 business community and voiced opinions on local political issues, including
			 advocating to bring Bay Area Rapid Transit (BART) to the South Bay;
		Whereas Santa Clara University’s endowment grew from
			 $77,000,000 to $700,000,000 during his tenure as president, propelling the
			 University into the top tier of the Nation’s universities;
		Whereas under his leadership, three new centers, the
			 Markkula Center for Applied Ethics, the Center for Science, Technology, and
			 Society, and the Ignation Center for Jesuit Education were formed, focusing on
			 the fusion of social equality and Silicon Valley innovation;
		Whereas under Father Locatelli’s leadership, Santa Clara
			 University applicants have increased threefold, mean SAT scores have increased
			 by over 100 points, and the average graduation rate is 85 percent, the second
			 highest in the country;
		Whereas under Father Locatelli’s leadership, a team of
			 Santa Clara University students won third place in the U.S. Department of
			 Energy’s Solar Decathlon competition in 2007;
		Whereas on the evening of the September 11, 2001,
			 terrorist attacks, Father Locatelli showed courage when referencing the
			 internment of Japanese-Americans after the bombing of Pearl Harbor as he
			 preached for peace and understanding and against scapegoating and
			 hatred;
		Whereas Father Locatelli was committed to providing
			 educational opportunities to all, and worked to create financial and other
			 means for students to receive a quality education;
		Whereas Father Locatelli has served on the boards of many
			 community organizations critical to the success of Silicon Valley, including
			 the Association of Jesuit Colleges and Universities, Catholic Relief Services,
			 the Silicon Valley Leadership Group, and the Bill Hannon Foundation; and
		Whereas Father Locatelli carried out his service in a
			 humble and dignified manner: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the accomplishments and legacy of
			 Paul Leo Locatelli, S.J., for his contributions to Santa Clara University and
			 the Silicon Valley community through his leadership in fostering social justice
			 and equality; and
			(2)recognizes the
			 sacrifices that those who suffer from social injustice endure, so that we may
			 unite with competence, conscience, and compassion, as exemplified by the life
			 of Paul Leo Locatelli, S.J.
			
